                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                           Crim. Action No. 1:19-CR-30
                                                        (Kleeh)

DERON PARRISH and
ANDRE PARRISH,

            Defendants.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

       Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. Judge

Aloi recommends that the Court deny the Motion to Suppress Physical

Evidence filed by Defendant DeRon Parrish and joined by Defendant

Andre Parrish (together, “Defendants”). For the reasons discussed

below, the Court adopts the R&R and denies the motion to suppress.

                               I.     FACTS

       The Court finds the following facts based on the testimony at

the suppression hearing, along with exhibits provided to the Court.

On November 25, 2018, two college students in Morgantown, West

Virginia, reported a burglary at their home while on holiday break.

Officer Dakota Moore (“Moore”) with the Morgantown City Police

Department responded to the call at 112 Cornell Avenue, Morgantown,

West   Virginia   26505.   Moore    walked    through   the   home   with   the
USA V. PARRISH                                           1:19-CR-30

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
              AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

students and learned that someone had allegedly stolen a number of

items, including a 12-gun safe containing a passport, social

security card, $1500 in cash, and three 12-gauge shotguns. Moore

noticed evidence of forced entry into the home and into two of the

bedrooms. 1 Moore noticed marks along the drywall in the stairwell,

indicating that something had been dragged down the stairs and

against the walls. He also noticed slide marks in the yard where

it seemed that a heavy object had been dragged through the yard,

along the side of the house, and toward the driveway.

        Moore approached a neighbor who was outside while Moore was

at the home. He explained to the neighbor what had happened and

asked her if she had seen anything unusual or out of place. The

neighbor had been living there for “quite some time” and was

familiar with the area. She told Moore that she had observed a U-

Haul van pull up to the residence between 1:00 a.m. and 2:00 a.m.

the night before, and the U-Haul van had backed into the driveway.


1 Specifically, Moore noticed that one of the bedroom doors
upstairs exhibited gouge marks and scratches. One of its panels
had been kicked through and had shoe prints on it. Another bedroom,
with a padlock on it, had been broken into. The third bedroom,
which was used for storage, had previously contained the 12-gun
safe. The safe had been bolted to the floor. Moore observed a
square mark where the safe had been on the carpet and saw that it
had been forcibly removed. Moore noticed that a window on the back
side of the house exhibited pry marks from some sort of “prying
tool.” The locking mechanism at the top of the bottom window pane
had been broken free.
                                   2
USA V. PARRISH                                         1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

She saw two individuals wearing dark clothing and, at first,

thought they were the two students who live in the home. She did

not notice the individuals’ races but said that they were wearing

dark clothing. She did not see their faces. She saw them carry

something large to the van and drive away.

     After speaking to the neighbor, Moore searched for records of

U-Haul rentals in the surrounding area and began to compile a

preliminary list of suspect vans. Moore spoke to the neighbor again

and showed her several pictures of different styles of U-Haul vans.

She identified the van as a Ford Transit rather than a Chevy. Moore

contacted the regional contact for U-Haul, and the regional contact

provided him with a list of three different dealers who had rented

Ford Transit vans during the time frame at issue.

     Moore examined a tire track in the yard from where the U-Haul

had been parked. The U-Haul had driven over the curb and partially

through the yard. Based on the tire track, Moore found that it was

a passenger, “all-season type” of tire, which is consistent with

a Ford Transit tire and different from a Chevy tire. Knowing that

the van was backed into the driveway, Moore deduced that the mud

from the tire track in the yard would have been found on the rear

passenger side tire of the van.




                                  3
USA V. PARRISH                                           1:19-CR-30

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
              AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

        Moore examined the individual Ford Transit vans rented out by

U-Haul at the time of the alleged burglary. The first two vans he

examined did not have mud on them or “anything that stood out.”

The last van Moore examined was at Exit 1 U-Haul in Morgantown

(“Exit 1 U-Haul”). Moore noticed mud halfway up the side wall on

the rear passenger side of the van. He noticed that the mud on the

tire matched the type of mud at the allegedly burglarized home:

more of a “yellow, clay type of mud.” Moore spoke with the manager

at Exit 1 U-Haul and asked if anything about the van stood out

when it was returned. The manager stated that the inside of the

van was covered in mud, and the renter had been charged a $25.00

cleaning fee.

       The manager told Moore that the van had been rented to DeRon

Parrish, who had provided Exit 1 U-Haul with his address: 321

Brockway Avenue, Morgantown, WV 26501. DeRon Parrish also provided

Exit 1 U-Haul with a Maryland driver’s license. Moore does not

recall the Maryland address on the license and did not investigate

the Maryland address further. Moore noted that the van had been

driven 16 miles during DeRon Parrish’s rental period. 2 Via Google

search, Moore learned that 16 miles is the approximate distance


2 Specifically, Moore indicates in his police report that the van
had been rented with 7130 miles on the odometer and was returned
with 7146 miles on the odometer. See ECF No. 32-2 at 9.
                                   4
USA V. PARRISH                                                     1:19-CR-30

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
              AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

the van would have traveled if it went from Exit 1 U-Haul to 112

Cornell, to 321 Brockway, and back to Exit 1 U-Haul. 3

        Moore then drove to 321 Brockway, Apartment B. He noticed

that the mailbox said “A. Parrish.” Moore walked around to the

back of the apartments. He could not see anything in plain view

because the windows were blocked off. He observed some mud outside

the    door   and   smelled    raw   marijuana   emitting   from   inside     the

apartment. Moore stated that he knew it was raw marijuana because

he became familiar with the smell at the police academy and has

experienced the smell in the field. Moore ran 321 Brockway in his

computer      system   and    learned   that   Andre   Parrish   lived   at   the

address. Through social media, he learned that DeRon and Andre

Parrish are brothers.

        On November 27, 2018, Moore drafted and signed the affidavit

for a search warrant. The Affidavit and Complaint stated the

following:

              On 11/25/2018, the victim called 911 for a
              burglary report. I responded and discovered

3 In the Government’s Response, it cites additional information
about the van. See ECF No. 37 at 3. This information was not part
of Moore’s testimony during the suppression hearing. Moore learned
that the van was rented on Saturday, November 24, 2018, at 4:45
p.m. (approximately eight hours before the alleged burglary took
place). The van was returned to Exit 1 U-Haul on Sunday, November
25, 2018, at 9:57 a.m. (approximately eight hours after the alleged
burglary took place). Id. This is described in the police report.
See ECF No. 32-2 at 8.
                                         5
USA V. PARRISH                                                         1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

           that the victim’s residence had been forceably
           [sic] entered and several items stolen,
           including a 12 gun safe containing two
           shotguns and $1500 cash. A witness stated that
           she had seen the suspects in a U-Haul van. I
           located the suspect van which had been rented
           to a “Deron Parrish” at 321 Brockway Avenue,
           Apartment B at the time of the incident.

The magistrate judge issued a warrant to search DeRon Parrish’s

home for the missing items. The warrant was executed on the same

day at 3:30 p.m. DeRon Parrish was at home when the officers

arrived. The officers searched the home and found the 12-gauge

shotguns, the safe, nearly $3,000 in cash, the victim’s passport

and social security card, and muddy shoes.

      Moore     did    not    personally     present    the   affidavit      to   the

magistrate judge and does not recall which officer presented the

affidavit.      He    cites   it   as   “common      practice”    in   the   police

department to leave a signed affidavit on the sergeant’s desk, and

someone on the next shift will swear to the affidavit and have it

signed by a magistrate judge. Moore testified that his training,

through   the    State    Police    Academy    and    the   FTA   Field   Training

Program, in applying for a search warrant, is to provide the bare

essentials for establishing probable cause because the magistrate

judges are busy and do not have time to read an entire report.

     Moore testified that the magistrate judge will always put the

presenting officer under oath. Moore did not know who presented

                                         6
USA V. PARRISH                                                   1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

this    particular   affidavit    to       the   magistrate    judge,   which

magistrate judge it would go to, whether the presenting officer

provided any information to the magistrate judge, or whether the

magistrate judge had any questions about the search warrant or the

application for it. Moore did not talk to the magistrate judge

about the case or talk to the officer who delivered the search

warrant. Moore did not witness an oath or affirmation take place

for the warrant application.

                     II.   ARGUMENTS BY THE PARTIES

       Defendants argue in their motion to suppress that the physical

evidence found in their home should be suppressed because (1) the

affidavit was so bare that it lacked the necessary probable cause

to support it, (2) the affidavit failed to give any reason to

believe that the stolen property was inside the home, and (3) the

Leon   good-faith    exception   does      not   apply.   In   response,   the

Government argues that the warrant did not violate the Fourth

Amendment because it was sworn before a magistrate, supported by

probable cause, and executed in good faith.

       After the suppression hearing, Defendants argue in their

supplemental memorandum that the Fourth Amendment is violated when

an officer drafts an Affidavit and Complaint for a search warrant

and leaves it for another officer to deliver to a magistrate, where


                                       7
USA V. PARRISH                                            1:19-CR-30

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
              AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

neither officer communicates, collaborates, or coordinates in the

same investigation. In the Government’s supplemental brief, it

argues that this practice (one officer writing an affidavit and

another swearing to it) is constitutional. The Government also

presents new information in its brief. 4

                        III. STANDARD OF REVIEW

        When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely


4 In the Government’s supplemental brief, counsel writes that he
spoke to other officers at the Morgantown Police Department who
advised him that the warrant application procedure described by
Moore was “not the standard protocol of the department.” ECF No.
50 at 2. Lieutenant P.J. Scott informed counsel that he saw Moore
on the afternoon the warrant was signed and that a review of
Moore’s timesheets indicates that Moore likely swore to the
affidavit himself. Id. Thus, counsel argues that Moore “mistakenly
believed” that he did not personally present the warrant affidavit
and application. Id. Further, the Government determined that
Monongalia County Magistrate Darris Summers executed the warrant.
Id. Counsel provides screenshots of the signature at issue and a
previous signature by Magistrate Summers, arguing that the
similarity of the signatures confirms that they are the same. Id.
at 2–3.

Based on this “recently discovered information,” Judge Aloi
informed the parties that he wanted to hold an additional
suppression hearing. See ECF No. 52-1. Defendants objected to
holding an additional hearing. See ECF No. 52. Judge Aloi
ultimately did not hold an additional hearing and included his
reasoning on this decision in his R&R. See ECF No. 57 at 21–23.
The parties did not file objections to this portion of the R&R, so
the Court reviewed for clear error Judge Aloi’s decision not to
hold an additional hearing. In reaching its decision today, the
Court did not consider the “recently discovered information” cited
in the Government’s supplemental brief.
                                   8
USA V. PARRISH                                                   1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless they are clearly erroneous. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Here, the

R&R provided that parties must file objections by Friday, October

4, 2019. ECF No. 57 at 37. Defendants timely filed objections on

October 4, 2019. See ECF No. 59. They objected to the conclusion

that the motion to suppress be denied and argue:

            1) there is no evidence that the search
            warrant   was   procured   through   oath   or
            affirmation; 2) the affidavit was insufficient
            to provide probable cause to search because
            there was no nexus between the burglary and
            the defendants’ home; and 3) the magistrate
            acted as a rubber stamp and abandoned his
            detached and neutral role and the Leon good
            faith exception does not apply to salvage the
            search warrant in this case.

Id. at 1.

                           IV.    DISCUSSION

     The Fourth Amendment to the Constitution of the United States

provides that “[t]he right of the people to be secure in their

persons,    houses,   papers,    and       effects,   against   unreasonable

                                       9
USA V. PARRISH                                                     1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

searches and seizures, shall not be violated, and no warrants shall

issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the

persons or things to be seized.” Absent certain exceptions, a

“neutral and detached magistrate” must find probable cause to

support a warrant. See Illinois v. Gates, 462 U.S. 213, 240 (1983).

     When the sufficiency of a search warrant and its supporting

affidavit is challenged, the Court reviews the issuance of the

warrant de novo. United States v. Zenone, 153 F.3d 725, at *8 (4th

Cir. Aug. 10, 1998) (table) (citations omitted). In this review,

“great deference is . . . given to a magistrate’s assessment of

facts when making a determination of probable cause.” Id. at *4.

Courts are not to invalidate warrants based on a “hypertechnical,

rather than . . . commonsense,” interpretation of an affidavit.

Gates,   462   U.S.   at   236.   The   Court   must   determine    whether   a

“substantial basis” exists for the magistrate’s decision. United

States v. Hodges, 705 F.2d 106, 108 (4th Cir. 1983).

A.   The warrant is supported by probable cause.

     In deciding whether a search warrant is supported by probable

cause, the first question is “whether the items to be seized are

evidence of criminal activity, . . . and second, . . . ‘whether it

is reasonable to believe that the items to be seized will be found


                                        10
USA V. PARRISH                                                          1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

in the place to be searched.’” United States v. Wienke, 733 F.

App’x 65, 69 (4th Cir. 2018) (unpublished) (per curiam) (internal

citations omitted). To determine whether these requirements are

met, courts examine the totality of the circumstances. Id.

       To establish that it is reasonable to believe that the items

to be seized will be found in the place to be searched, “an affiant

must    show   a   sufficient    ‘nexus       between’”    them.   Id.    (citation

omitted). Whether there is a sufficient nexus depends on “the

nature of the item[s] and the normal inferences of where one would

likely keep such evidence.” Id. (emphasis removed). “[O]fficers

may     draw   conclusions      from    their    experience,       judgment,   and

observations when identifying the place to be searched.” Id.

(citations     omitted).     “The      magistrate    may    draw    a    reasonable

inference from the facts stated if the affiant does not assert

facts    ‘directly    linking    the    items     sought    to   the    defendant’s

residence.’” Id. at 70 (citations omitted).

       In determining what constitutes a “normal inference,” courts

have written, generally, that “it is reasonable . . . to assume

that a person keeps his possessions where he resides.” Id. The

Fourth Circuit has written, “For example, ‘the use of a gun in the

commission of a crime is sufficient to establish a nexus between




                                         11
USA V. PARRISH                                                        1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

the suspected criminal’s gun and his residence because guns are

generally kept in the home.” Id.

       Here, in examining the totality of the circumstances, the

affidavit establishes a sufficient basis for the magistrate to

find probable cause to search Defendants’ residence. The items to

be seized (guns, cash, and a safe) are evidence of criminal

activity (burglary). Although brief, the affidavit summarizes the

steps     taken    in     Moore’s    investigation:      a     neighbor   saw    two

individuals with a U-Haul, Moore tracked down a suspect U-Haul,

and Moore determined that it was rented to DeRon Parrish at 321

Brockway Avenue, Apartment B, at the time of the incident. Moore

was not required to list in detail each step he took in his

investigation.          Defendants     take     issue   with    the   affidavit’s

reference to “the suspect van” and argue that Moore should have

used     more     conditional       language.     The   Court    disagrees      with

Defendants’ argument. The term “suspect” is not an unconditional

term as Defendants suggest, nor is it so pejorative as to taint

the entirety of the affidavit or search. The van is suspected –

not yet proven – to be involved in the burglary.

        Further,    the    affidavit    sufficiently     establishes      a     nexus

between the evidence of the crime and Defendants’ residence. The

affidavit indicates that Moore tracked down the U-Haul that was


                                         12
USA V. PARRISH                                                 1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

likely present, and Moore learned that the U-Haul had been rented

to DeRon Parrish. It is reasonable that a magistrate would draw

the inference that these items, if in the suspect’s possession,

would be kept in his home. Defendants argue that the items “could

have been sold or bartered in the same day,” but this does not

change the reasonable inference that the items would be inside the

home. Based on the information provided to Moore by Exit 1 U-Haul,

DeRon Parrish’s home was at 321 Brockway Avenue, Apartment B, which

is the address Moore noted in his affidavit. For these reasons,

the warrant was supported by probable cause.

B.     The warrant is supported by oath or affirmation.

       The Fourth Amendment’s Warrant Clause “does not require a

signed   and   sworn   affidavit,   but   only   that   probable   cause   be

supported by oath or affirmation.” United States v. Henry, 931 F.

Supp. 452 (S.D.W. Va. 1996) (citing United States v. Clyburn, 24

F.3d 613, 617 (4th Cir. 1994)). Magistrate judges may consider

both   written   and   oral   testimony   when   “making   probable   cause

determinations during warrant proceedings[.]” Clyburn, 24 F.3d at

617 (citations omitted).

       It is well-established that a police officer may swear to a

warrant affidavit based on hearsay or on information from an

informant. See United States v. Loy, 569 F. Supp. 2d 601, 607


                                    13
USA V. PARRISH                                        1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

(N.D.W. Va. 2008) (finding that “[p]robable cause can be founded

on information received from an informant if, in view of the

totality of the circumstances, the judicial officer is satisfied

with the veracity and basis of knowledge of the informant”); see

also United States v. Sweeney, 1:08cr77, 2009 WL 441442, at *2

(N.D.W. Va. 2009) (finding that “[a]n affidavit can be based on

hearsay as long as there is a substantial basis for crediting the

hearsay”).

     This Court has held that warrants are constitutionally sound

when an officer swears to an affidavit prepared by a different

officer. See United States v. Gomez, No. 1:17cr71, 2018 WL 2416584

(N.D.W. Va. May 29, 2018). In Gomez, an officer in Morgantown,

West Virginia, emailed a warrant application packet, including an

affidavit, to an officer in Huntington, West Virginia. Id. at *3.

The Huntington officer presented the affidavit to a magistrate

judge in Huntington. Id. The magistrate found probable cause to

search a home. Id. The Huntington officer then executed the search

warrant and seized a number of items from the home. Id. The

defendants argued that the seized evidence should be suppressed

because it was based on a defective search warrant. Id. at *6.

They argued that the Huntington officer’s “‘oath was an oath in

name only’ because he ‘knew little about the case and had no


                               14
USA V. PARRISH                                                   1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

personal knowledge of the facts.’” Id. The Government argued that

there was no Fourth Amendment violation because the Huntington

officer “swore to the veracity of facts provided to him by another

law enforcement officer.” Id.

       The Gomez court found that the warrant was constitutionally

sound, noting that the Eighth Circuit has upheld this practice.

See id. (describing the decision in United States v. Jones, 471

F.3d    868,   873–74    (8th   Cir.    2006),    as   finding   a   warrant

constitutional    when    the   “undercover      detective   collected   the

information, prepared the affidavit and passed it to [another

detective] for presentation to a judge”). The Gomez Court wrote:

           The Eighth Circuit concluded that “nothing”
           about such an arrangement even “suggest[ed] a
           faulty oath or defective warrant.” Rather,
           “where a detective other than the affiant is
           the   source   of  the   information   in  the
           affidavit,   the   other   detective  is   the
           functional    equivalent    of    a   reliable
           informant.” Id. at 874 (citing United States
           v. Hyten, 5 F.3d 1154 (8th Cir. 1993)); see
           also United States v. Hodge, 354 F.3d 305, 309
           (4th Cir. 2004) (acknowledging that probable
           cause may be “based in part on an informant's
           hearsay”).

Id. (emphasis added). Here, the affidavit was signed by Moore and

presented to the magistrate judge by another officer. The Court

finds that this procedure satisfies the requirements of the Fourth

Amendment.


                                       15
USA V. PARRISH                                                     1:19-CR-30

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
              AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

        Defendants argue in their objections that there is no evidence

of oath or affirmation, and, therefore, the warrant is defective.

To the contrary, Defendants bear the burden of showing that the

disputed    warrant   violated     their     Fourth   Amendment    rights.     See

United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981).

They have not met this burden. Moore testified that the magistrates

always make the presenting officer swear on the affidavit before

the magistrates sign it. Further, although contrary to Moore’s

testimony, the police report states that Moore obtained the warrant

himself. See ECF No. 32-2 at 9. The warrant itself says, by the

magistrate’s     signature,   that      it   was   “sworn   to    me”   (to    the

magistrate). ECF No. 32-1 at 1-2. Although it is not clear in the

record    who   actually   swore   to    the   affidavit,   Defendants        have

certainly not met their burden of proving that it did not occur. 5

Based on the evidence that has been submitted and the lack of

evidence submitted by Defendants on this issue, the Court finds

that the warrant was issued after oath or affirmation.




5 The Court believes this to be the case under either scenario
presented by the Government. Defendants would not satisfy their
burden here if Moore had presented the affidavit to the magistrate
himself, and, for the reasons articulated, the Court finds
Defendants failed to satisfy their burden based on the record
before the Court.
                                        16
USA V. PARRISH                                                         1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

C.    The Leon good faith exception applies.

      Assuming for the sake of argument that the warrant in this

case was defective, the Court would still deny the motion to

suppress based on the good faith exception set forth in United

States v. Leon, 468 U.S. 897 (1984). Under Leon, “a court should

not suppress the fruits of a search conducted under the authority

of a warrant, even a ‘subsequently invalidated’ warrant, unless ‘a

reasonably well trained officer would have known that the search

was   illegal      despite   the   magistrate’s      authorization.’”          United

States v. Bynum, 293 F.3d 192, 195 (4th Cir. 2002) (quoting Leon,

468   U.S.   at    922   n.23).    “Typically,      ‘a   warrant      issued    by   a

magistrate . . . suffices          to   establish    that   a   law    enforcement

officer has acted in good faith in conducting the search’ and thus

searches executed ‘pursuant to a warrant will rarely require any

deep inquiry into reasonableness.’” United States v. Andrews, 577

F.3d 231, 236 (4th Cir. 2009) (quoting Leon, 468 U.S. at 922)).

      The Supreme Court of the United States has found that the

good faith exception does not apply in the following circumstances:

             (1)    ‘the magistrate . . . was misled by
                    information in an affidavit that the
                    affiant knew was false or would have
                    known was false except for his reckless
                    disregard of the truth;




                                         17
USA V. PARRISH                                            1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

           (2)   the magistrate acted as a rubber stamp
                 for the officers and so wholly abandoned
                 his detached and neutral judicial role;

           (3)   an affidavit [is] so lacking in indicia
                 of probable cause as to render official
                 belief   in   its   existence  entirely
                 unreasonable; or

           (4)   a warrant [is] so facially deficient –
                 i.e., in failing to particularize the
                 place to be searched or the things to be
                 seized — that the executing officers
                 cannot reasonably presume it to be
                 valid.’”

Bynum, 293 F.3d at 195 (quoting Leon, 468 U.S. at 923). Defendants

argue that the good faith exception does not apply for these

reasons:

           (1)   the affidavit contains at      least   one
                 knowing or reckless falsity;

           (2)   the terse and vague nature of the
                 Affidavit suggest that the magistrate was
                 acting as a rubber stamp at the time the
                 warrant was issued;

           (3)   the Affidavit does not provide the
                 magistrate with a substantial basis for
                 determining probable cause either that
                 Mr. Parrish committed the crime or that
                 the safe was in Mr. Parrish’s apartment;
                 and

           (4)   it was facially deficient.

ECF No. 32 at 10.

     Here, the exceptions to the Leon rule do not apply. First,

Moore did not include in the affidavit information that was either

                                 18
USA V. PARRISH                                                 1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

known to be false or provided with reckless disregard for the

truth. This is evidenced above in his detailed recount of his

investigation.

     Second, there is no evidence that the magistrate judge acted

as a “rubber stamp.” As discussed above, considering the facts

provided   in   the   affidavit   and    the   reasonable   inferences   the

magistrate is entitled to make, the affidavit, albeit short, was

sufficient to establish probable cause to search Defendants’ home.

The Court agrees with Judge Aloi that this case is much different

from, for example, Lo-Ji Sales, Inc. v. New York, 442 U.S. 319

(1979) (finding that the magistrate acted as a rubber stamp when

he personally took part in the search and issued an open-ended

warrant, acting as “an adjunct law enforcement officer”). Here,

the magistrate judge engaged in no such behavior, and it was

objectively reasonable for him to rely on the affidavit to find

probable cause. The third exception to Leon does not apply for the

same reason. Finally, the warrant is not facially deficient. It

describes, specifically, items to be seized that Moore believed

were in DeRon Parrish’s possession: a 12-gun safe, two shotguns,

and $1500 in cash. If the warrant were, hypothetically, defective,

the Leon good faith exception would salvage its constitutionality.




                                    19
USA V. PARRISH                                         1:19-CR-30

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 57], OVERRULING DEFENDANTS’ OBJECTIONS [ECF NO. 59],
           AND DENYING MOTION TO SUPPRESS [ECF NO. 32]

                         V.    CONCLUSION

     Finding no clear error in the remaining portions of the R&R,

and for the reasons discussed above, the R&R is ADOPTED [ECF No.

57], and Defendants’ objections are OVERRULED [ECF No. 59]. The

pending motion to suppress is DENIED [ECF No. 32].

     DATED: October 15, 2019


                               ____________________________
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                20
